DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 18-20) in the reply filed on 8/30/2021 is acknowledged.
Currently, claims 1-13, 18-20 are pending and examined.
Claims 14-17 drawn to non-elected claims are being withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020; 7/26/2019; and 7/19/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 5; a citation “at least partially” is confusing and indefinite because it is not clear how much/far “at least partially”? Clarification is required. Claims 2-13 depending upon the rejected 
Re claim 1, line 8; a citation “which” is confusing and indefinite because it is not clear that if “which” referring to which structure? Clarification is required. Claims 2-13 depending upon the rejected claim 1 are also rejected. Claim 13, line 2; claim 18, line 11; having the same issues as mentioned; therefore, claims 13, 18-20 are rejected.
Re claim 5, line 2; a citation “its” is confusing and indefinite because it is not clear that if “its” referring to which structure? Clarification is required. Claims 6-11 depending upon the rejected claim 5 are also rejected. Claim 6, line 2; claim 7, line 1; claim 19, line 1; having the same issues as mentioned are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2014/0302897 to Isaac et al. (‘Isaac’).
Re claim 1: Isaac discloses a harvesting machine 70, comprising: a chassis 72 (see Fig. 1A); a ground-engaging mechanism 82 for supporting the chassis; a tank assembly 80 mounted to the chassis for storing a crop material, the tank assembly 80 including a retractable door (e.g. on a top portion of 78) for at least partially covering an opening formed in a top of the tank assembly 80; and a mobile sensor assembly 32 comprising a rod (near 32) and a sensor for detecting a weather condition (see par. [0046], line 1), the rod including a first end (e.g. on top of the door) coupled to the retractable door and 
Re claim 2: wherein in the closed position, the mobile sensor assembly 32 is located in the tank assembly (Fig. 1A).
Re claim 3: wherein between the deployed position and the stowed position, the mobile sensor assembly 32 is inherently rotatably moved between 60-120° (e.g. when the door opens).
Re claim 4: wherein the mobile sensor assembly 32 comprises an antenna, a camera, or a global positioning sensor (see par. [0047], last line).
Re claim 13: wherein the machine 70 comprises a maximum height defined between a ground surface (near wherein 72 points to) upon which the ground-engaging mechanism 82 contacts and an uppermost location (wherein 76 points to) on the machine; wherein, in the deployed position, the sensor 32 is located at a height greater than the maximum height (Fig. 1A).
Allowable Subject Matter
Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information

 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale